 In the Matter of HERBERT ROBINSON AND OTTO A. GOLLUBER; COPART-NERS DOING BUSINESS UNDER THE FIRM NAME AND STYLE OF ROBINSONAND GOLLUBERandWHOLESALE DRY GOODS EMPLOYEES UNION,FEDERAL LOCAL 19932Case No. C-97.-Decided December 19, 1936Importing Business-Textile Dyeing,Printing and Finishing Industry-Inter-ference, Restraint or Coercion.:interference with organizational activity ; ques-tioning employees regarding union activity;compelling employees to discloseunion membership;intimidating union members;expressed opposition to labororganization;threat to close plant unless union organization and activitycease ; engendering fear of loss of employment for union membership and ae-tivity;refusal tomeet representatives ofemployees-Discrimination:dis-charge-Reinstatement Ordered:to former or corresponding position at old ornew location of operations-BackPay:awarded.Mr. David A. Moscovitzfor the Board.Myers d Sherwin, by Mr. David S. Myers,of New York City, forrespondents.Mr. I. S. Dorfman,ofcounsel to the Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by Wholesale Dry Goods EmployeesUnion, Federal Local 19932, hereinafter called the Union, the Na-tionalLabor Relations Board, hereinafter called the Board, byElinoreMorehouse Herrick, Regional Director for the Second Re-gion, issued its complaint dated February 17, 1936, against HerbertRobinson and Otto A. Golluber, co-partners, doing business underthe firm name and style of Robinson and Golluber, New York City,hereinafter called respondents.In respect to the unfair labor practices, the complaint alleged thatrespondents discharged Eugene Shatz, Malcolm Schiffman, HarryRespler and Samuel Ezrol, employees of respondents, on November7, 1935, and since said date have refused to reemploy them, for thereason that they joined and assisted the Union, in violation of Sec-tion 8, subdivisions (1) and (3), and Section 2, subdivisions (6) and(7) of the National Labor Relations Act, 49 Stat. 449, hereinaftercalled the Act.460 DECISIONS AND ORDERS461The complaint and accompanying notice of hearing were dulyserved upon the parties.An answer, dated March 19, 1936, filed onbehalf of respondents, alleged in substance that the Act was uncon-stitutional in a number of respects,. especially if construed to applyto respondents, and that the Board lacked jurisdiction over respond-ents and the subject matter of the complaint.Without waiving theseobjections, respondents answered further that the four employeeswere discharged for acting insolently towards respondents and other-wise misconducting themselves, and that since their discharge re-spondents permanently abandoned the department in which the fouremployees were engaged so that reinstatement of those employees hasnow become impossible.The holding of the hearing was delayed as a result of the filing ofa bill of complaint by respondents in the District Court of the UnitedStates for the Southern District of New York requesting the Courtto enjoin the Board from holding a hearing in this matter.Uponwithdrawal of the bill of complaint, the hearing was held in NewYork City on April 13 and 14, 1936, before Daniel M. Lyons, TrialExaminer duly designated by order of the Board.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded to all parties.Coun-,sel for the Board moved to amend paragraphs 1 and 2 of the com-plaint by striking therefrom references to "manufacturing", andby striking from paragraph 1 the words : "maintains a branch fac-tory in the City of Passaic, Passaic County, New Jersey", and tosubstitute therefor: "has fifty one per cent stock ownership in theMandall Handkerchief Manufacturing Co., Inc., a New Jersey Cor-poration, located in the City of Passaic, Passaic County, New Jer-sey."The Trial Examiner granted the motion. Counsel forrespondents moved to dismiss the complaint for virtually the samereasons as those set forth in the answer.The Trial Examiner de-nied the motion.At the close of the evidence introduced in support.of the complaint, and at the conclusion of the hearing, counsel forrespondents again moved to dismiss the complaint on the groundsurged earlier in the hearing, and on the further ground that theallegations in the complaint had not been proven.The Trial Exam-iner denied the motions.The Trial Examiner's rulings on motionsare hereby affirmed.We find no prejudicial error in any'of the TrialExaminer's rulings on admission or exclusion of evidence, and theytoo are hereby affirmed.Counsel for respondents was given leave toand did file a brief.Thereafter the Trial Examiner duly filed with the Regional Di-rector an Intermediate Report, in accordance with Article II, Section 462NATIONAL LABOR RELATIONS BOARD32 of National Labor Relations Board Rules and Regulations-Series1, as amended, which was,duly served upon the parties.The TrialExaminer found that respondents had committed unfair -labor prac-ticeswithin the meaning of Section 8, subdivisions (1) and (3) ofthe Act, as alleged in the complaint, and recommended that respond-ents cease and desist from such unfair labor practices, and that theyoffer reinstatement to the four discharged employees to their formerpositions, with back pay, in respondents' present warehouse.Excep-tions to the Intermediate Report and to the Trial .Examiner's rulingson respondents' motions to dismiss were duly filed by respondents.Upon the entire record in the case, the stenographic report of thehearing and all the evidence, including oral testimony and other evi-dence offered and received, the Board makes the following:FINDINGS OFFACTI.RESPONDENTS AND THEIR BUSINESSRespondents, Herbert Robinson and Otto A. Golluber, co-partnersdoing business under the firm name and style of Robinson andGolluber, have their principal office and general sales rooms in'New York City. They are engaged in the business of importinglaces, organdies, handkerchiefs and novelties, converting grey goodsinto fabrics, and selling and distributing the imported and convertedarticles.At the time of the discharge of the four employees hereconcerned, respondents' warehouse, stock room and shipping depart-ment were in; the same building which housed their office and salesrooms, and all goods were delivered to respondents and reshippedfrom this place of business. Since the latter part of November,935, the warehouse, stock room and shipping department have beenmoved to Clifton, New Jersey, and all deliveries to and shipmentfrom respondents have since that time taken place at Clifton, NewJersey.Respondents employ about 65 employees in New York City,and Clifton, New Jersey, and do an annual volume of business ofapproximately $2,236,000.Respondents also own 50 per cent of thastock in Mandell Handkerchief Manufacturing Co., a corporation,which owns and operates a handkerchief hemming plant in Passaic,New Jersey.From the point of view of products handled, respondents' businessfalls naturally into three main divisions: (1) fabrics, (2) handker-chiefs,and (3) linens and organdies. Each will be describedseparately.Fabrics.-Thesale of fabrics converted from cotton "grey goods"constitutes about 40 per cent of respondents' business.Orders are DECISIONS AND ORDERS463placed for cotton "grey goods", mainly with commission men 1 inNew York City, but all of the goods originate in States other thanNew York,, generally in the New England and Southern States.The orders usually provide for delivery in installments over aperiod of ten weeks, and for payment of the premiums on insuranceof the goods during this period by respondents.The goods aredelivered not to respondents, but directly to bleacheries designatedby respondents in the States of Connecticut, Massachusetts, NewJersey, Delaware, Rhode Island, North .Carolina,. or South -Carolina,where they are bleached, dyed or calendered during a period of threeto, sixweeks.-Upon completion of that process the goods aredelivered to respondents.Rayon "grey goods", subsequently, converted into fabrics,, whichconstitute 10 per cent of respondents' sales, are purchased and deliv-ered in the same manner and from the same, sections, of the UnitedStates as cotton. "grey goods", but in contrast to cotton, 90 per centof the rayon is bleached or finished at bleacheries in the State ofNew York. The finished rayon fabric, like the cotton fabric,, is thendelivered to respondents.Handkerchiefs.-Thesale of handkerchiefs constitutes, about 25per cent of respondents' business.Herbert Robinson personally, pur-chases in Austria and Switzerland one per cent of all the handker-,chiefs in finished ,form,. and. in Belfast, Ireland, 30 per cent of theunfinished material for handkerchiefs iii the form of bleached linen.Cotton "grey goods", purchased in the same manner and from thesame mills as grey goods for fabrics, make up the remaining 70 per'cent of the unfinished material for handkerchiefs.Almost all ofthe "grey goods" are bleached and finished in bleacheries at CarltonHill, New Jersey, undergoing the same processes, -and subject. to, the.same condition's, as "grey goods" for fabrics.Part of the finishedcotton fabric, as well as some of the imported linens, are then-trans-ported to the Mandell Handkerchief Manufacturing Co. in Passaic,New Jersey, where the handkerchiefs are hemmed,, a process whichnormally takes t1tree to six weeks.The remaining portion of thefinished cotton fabric is shipped from the bleacheries to Puerto Ricoto be hand embroidered over a period of eight to ten weeks.3Also,linens arriving at New York City from, Belfast, Ireland are some-times reshipped, to Puerto Rico- for the,same purpose.From theMandell Handkerchief Manufacturing Co., the handkerchiefs are1 Some of the commission men are financed by the mills which fill the orders.2 The bleacheries grant to converters the privilege of storing the goods free of chargefor a period of one year.8 A substantial amount of hand embroidering is done for respondents in, Puerto Ricotheir annual labor cost amounting to $45,000. 464NATIONAL LABOR RELATIONS BOARDconveyed to independent machine embroiderers in New Jersey, wherein a period of from four to eight weeks the handkerchiefs aremachine embroidered.Upon completion of the machine and handembroidering, all handkerchiefs are shipped to the Mandell Handker-chief Co., a corporation owned 'solely by Benjamin E. Mandell,in the State of New Jersey, where the handkerchiefs are examined,counted, ironed, folded and placed in folders.The less expensivehandkerchiefs complete this `course in two to three weeks, whilethe more expensive ones require one to three months.The hand-kerchiefs, ready for sale, are then transported to respondents.Linens and Organdies.-Theremaining 25 per cent of respondents'business consists of the importation and sale of linens and organdies,the linens being imported from Belfast, Ireland and the organdiesfrom Switzerland.To purchase these goods Herbert Robinsontravels to Europe twice a year.Up to the latter part of Novem-ber, 1935, respondents imported only finished linens and organdies,but since that date they have imported laces in an unfinished stateand have had them dyed at bleacheries in New Jersey.Upon delivery of the cotton and rayon fabrics, linens, organdies,and handkerchiefs to respondents, the goods are warehoused pendingsale and shipment for a period averaging from four weeks to fourmonths.Approximately 95 per cent of all goods sold by respondents aresold in New York City to resident department-store buyers and tovisiting buyers from all over the country.Orders are also obtainedby travelling salesmen,, engaged by respondents, who cover thegreater part of the United States.Respondents also receive someorders by mail directly from customers.Approximately 95 per centof all goods sold by respondents, whether in or out of New YorkState, are shipped to points in various States outside of the Stateof New York, by all available means of transportation, and accord-ing to instructions of the purchasers.At all times herein considered,and to the date of the hearing in this matter, respondents utilizedthe services of an independent trucker to convey the outgoing ship-ments from the shipping department to the appropriate transporta-tion agencies.Eugene Shatz and Harry Respler, two of the discharged em-ployees, had been employed as stock clerks.Upon receipt of anorder by respondents, and after it had cleared through the creditdepartment, it was their duty to pick out the goods, as described inthe,order, from stock, to place it on hand trucks, and to wheel thetrucks to and place the goods in designated bins.Other employeesthen checked the orders, and packed, and 'shipped out the goods.Sam Ezrol, another of the discharged employees, did similar work DECISIONS AND ORDERS465as a stock clerk in the handkerchief department;he also was incharge ofsales andassisted in the keeping of records in that depart-ment.,Malcolm Schiffman, the remaining discharged employee, wasengaged in checking the goods placed in the bins by the stock clerksagainst the orders tomake surethat the orders were correctly filledand properly billed.All four employees, therefore, were directlyengaged in initiating the shipment of goods in commerce, the pur-chasers and destinations of the goods being known to them uponreceipt of the orders.Sam Ezrol,besides this, sold goods incommerce.To sum up respondents' operations, at their behest goods movefrom Austria, Switzerland, Ireland, New England and SouthernStates to points in the United States designated by them.Againat their order, the goods move across Statelinesto other points inthe United States and to Puerto Rico.A further order directs thatall such goods, wherever they may be, be conveyed to the bottle-neckof respondents' place of business, from which, in turn,the samegoods move on to purchasers in numerous States of the UnitedStates.Respondents themselves make no changes in the structure,color or texture of any of the goods they handle. They are not manu-facturers in any sense of the word, but simply middlemen betweenmanufacturers and wholesalers and retailers.The four employeeshere most directly involved were engaged in the actual selection andpreparation of goods for shipment in commerce, and in addition oneof the four was also engaged in the sale of goods in commerce.We, therefore, find that respondents are directly engaged in trade,traffic andcommerce amongthe several States and between foreigncountries and the several States, and that theiroperationsconstitutea continuous flow of trade, traffic and commerce among the severalStates and between foreign countries and the several States.Wefurther find that the four employees named in the complaint wereengaged in such trade, traffic and commerce.II.THE UNFAIR LABOR PRACTICESDuring the month of July, 1935, certain employees of respondentsbecame interested in forming a labor organization.Respler andShatz were, delegated to inquire about existing labor organizationswith which the employees of respondents might affiliate.The Whole-sale Dry Goods Employees Union, Federal Local 19932, affiliated withthe American Federation of Labor, was chosen as the appropriateorganization.A "steering committee" of eight employees of respond-ents, including the four employees subsequently discharged, was cre-ated, and Harry Respler was designated chairman.A number of 466NATIONALLABOR RELATIONS 130ARDrespondents' employees became members of the Union. 'Thereafter,on November 4, 1935, the Union, by Jay Aar, an organizer, on a letter=head of Wholesale Dry Goods Union, wrote to respondents as follows :"Gentlemen :"In line with our policy to organize this industry, a representa-tive of this Union will call upon you Wednesday, November 6that 11 A. M."We are'quite sure that a short discussion will bring us to anamicable agreement."The following day, respondents answered as follows :"Gentlemen :"We are not in the dry goods business and are not interestedin discussing-the subject matter, of your letter."On November 6, 1935, a representative of the Union called Golluberon the telephone, and reiterated that respondents were engaged in thedry good's business, and asserted that employees of respondents werepaying clues. in the Union.Golluber replied, "Well, that may be.You may receive dues from people that are employed here aiid youmay continue to do so, but nevertheless we don't care to discuss thismatter with you."That afternoon, Albert Cudroff, manager ,of theshipping department, inquired among the employees whether theyknew anything about the Union.The men offered him no aid in hisquest for knowledge.During that same day Robinson asked EdwinEzrol, manager of the lace and stock department, whether lie knewanything about the Union.The manager replied in the negative, butstated that only the existence of grievances causes employees to joinla;bor,organizations.Robinson agreed.On November 7, 1935, respondents called a meeting of their maleemployees, numbering 37 or 39 in all.Golluber then informed theemployees that he had received a letter from the Union; that lie hadno objections to their joining any labor organization, but if they hadany grievances they should discuss them personally with either Rob-inson or Golluber; that respondents had always treated them fairly;and that respondents did not really need the business, and could closeit that very day, but were keeping it in operation solely for the bene-fit of their employees.The evidence is conflicting as to Golluber'snext statement.Respondents and some of their witnesses testifiedthat Golluber asked those who had grievances to step to one side.On the other hand, there is testimony, including that of one of re-spondents' own witnesses, David Landau, that Golluber 'asked allemployees who did not belong to the Union to, step to one side. It isalso significant that another of respondents' witnesses, Irving Hirsh,who resigned from the Union three days after the meeting of No- DECISIONS AND ORDERS467vember 7, found himself on that day aligned with the Union group,though he had no personal grievances, having been promised an in-crease in salary but a short time before the meeting.Whatever Gol-luber's words were, the intent and effect was precisely the same: allthe Union members, 18 or 19, were in a group segregated from thenon-Union employees.Golluber then turned to the Union membersand asked them to state their grievances.He said that respondentswould consider the grievances, and "if possible we will remedy them,but if there is anyone we cannot satisfy, you will have the permis-sion to resign, get your recommendation and two weeks' additionalsalary".He then singled out Mr. Lasher, an employee engaged inthe piece goods department, and asked the cause of his dissatisfaction,indicating at the same time his surprise that Lasher had any griev-ances, since he had only recently been hired.Lasher replied that hewas a married man, earning only $15 a week, and that he had beenpromised a raise.Philip Freund, in charge of personnel, at Gol-luber's suggestion, interjected: "You were not promised a raise.When I hired you I told you, there was no chance of any improve-ment."Lasher admitted this, and Golluber followed up: "Now, doyou want to remain in this job, or do you want to quit?" Lasherchose to retain his job.At this point Eugene Shatz intervened andcalled upon Lasher and the other Union men not to talk, and assertedthat respondents should see the Union delegate.Shatz was forth-with discharged and ordered to leave.Golluber then resumed hisquestioning of Union members, the first being Irving Weiner.Afterone question Robinson interrupted to remind Weiner of a loan re-spondents made to him when he was ill, and to comment upon hispresent ingratitude.Thereupon, Samuel Ezrol stepped forward andadmonished the employees not to answer any further questions andto refer respondents to the Union.Robinson countered with a recita-tion of the liberality of respondents in transferring Ezrol to lighterwork when he complained of a rupture, and in overlooking an errormade by him in marking the price on a sample line. There weremany versions of Ezrol's reply to the latter remark, but it is clearthat he characterized it as an untruth.Thereupon Ezrol was alsodischarged.Undaunted, Golluber asked Malcolm Schiffman to state his griev-ances.Shiffman complained that he had not made "proper head-way" during the 11 years he had worked for respondents., Golluberreplied that this condition was entirely his own fault. Schiffmanindicated his dissatisfaction with the explanation, and then repeatedthe formula voiced by both Shatz and Ezrol.His discharge followedimmediately.Golluber then turned to Respler, whom he remindedthat respondents had paid him his salary during a period of five5727-37-vol. It-31 468NATIONAL LABOR RELATIONS BOARDweeks when he was not working as a result of an operation.Resplerreplied that he appreciated this kindness, but that he would answerno more questions, and would deal with respondents only througha representative of the Union.Thereupon he too was, discharged.Following this, Leon Horwitz, an employee, presented in an,apologetic manner certain minor grievances relating to the unsafecondition of respondents' elevator, the unsanitary condition of thepremises, and the inadequacy of a certain partition.Significantly,he made no mention of wages.Although requested to reinstate the four discharged men, respond-ents have refused to do so.Respondents allege that the men weredischarged for acting insolently towards their employers.The evi-dence does not sustain this contention.The hostility of respondentsto the Union was obvious from the time they first learned of its:existence.After a. very brief, inept and unsuccessful attempt byindirection to determine the extent of the employees' interest in theUnion, respondents under the guise of discussing grievances bluntlythreatened to close the place of business, to discharge dissatisfiedemployees, and mercilessly humiliated every employee who dared toexpress a complaint, all for the transparent purpose of crushing inits incipiency the movement for a labor organization and collectiveHad respondents been genuinely interested in dis-.cussing grievances only, they would have spoken to each employeeprivately as they were wont to do for all the years they were inbusiness, rather than have held a general meeting.Moreover, thecircumstance that the meeting followed closely upon the communi-cation of the Union with respondents, the belief of respondents thatgrievances cause employees to organize into labor unions, Gollub'er'sreference, in opening the meeting, to the receipt of a letter from theUnion, the separation of employees into two groups in a mannerdesigned to disclose the identity of members of the Union, and thesubsequent intimidation and ridicule of employees, belie respond-ents' alleged reason for the holding of the meeting, and reveal thetrue motives underlying it.Shatz,Ezrol, Schiffman, and Respler each sensed respondents'purpose, and sought to stem the demoralization of the Union mem-bers,which seemed imminent. For this they were discharged.Their conduct was characterized by respondents as insolent andinsubordinate, but in the circumstances of this case cannot be con-sidered otherwise than provoked and justifiable.Respondents haveseized at the semblance in an effort to disguise and excuse the actualreason for the discharge.Subsequent events have proven that thedischarged men had correctly appraised respondents' conduct, forwithin a few weeks after the meeting, membership in the Union DECISIONS AND ORDERS469dwindled to but a few employees, and more than two-thirds of thegroup that indicated Union affiliation at the meeting were dischargedand replaced by new employees.We find that respondents have discriminated in regard to the hire'and tenure of employment of Shatz, Ezrol, Schiffman, and Resplerfor the purpose of discouraging membership in the Union, and thatby such acts, respondents have interfered with, restrained andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Respondents contend that they have permanently abandoned thedepartments in which the four discharged employees were engaged,making reinstatement impossible.This contention is not in har-mony with the evidence, which discloses that the departments inquestion have not been abandoned, but simply removed to Clifton,New Jersey.Respondents are, therefore, in a position to offer themreinstatement at Clifton, New Jersey, if not at New York City.III.RESPONDENTS'CONDUCT INRELATION TO INTERSTATE COMMERCEThe 11 employees engaged in respondents' stock rooms, and the12 engaged in the shipping department were present at the meetingof November 7, and were thus subjected to respondents' coercivetactics in common with other employees.Should a strike developamong respondents' employees, including stock room and shippingdepartment workers, in protest against respondents' past behaviouror future repetition of such conduct, the flow of goods in commerceto and from respondents would undoubtedly be severely affected.We find that the aforesaid acts of respondents tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceedings, the Board finds and concludes asa matter of law :1.Wholesale Dry Goods Employees Union, Federal Local 19932,is a labor organization, within the meaning of Section 2, subdivision(5) of the Act.2.Respondents, by discharging Eugene Shatz, Samuel Ezrol,Malcolm Schiffman, and Harry Respler, because they joined andassisted a labor organization, thus discriminating in regard to hireand tenure of employment to discourage membership in a labororganization, have engaged in and are engaging in unfair laborpractices,within the meaning of Section 8, subdivision (3) ofthe Act. 470NATIONALLABOR RELATIONS BOARD3.Respondents,by interfering with, restraining,and coercingtheir employees in the exercise of the rights guaranteed in Section7 of the Act, have engaged in and are engaging in unfair laborpractices,within the meaning of Section 8, subdivision (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions (6)and (7)of the Act.ORDEROn the basis of thefindingsof fact and conclusions of law, andpursuant to Section 10, subdivision(c) of the National Labor Rela-tionsAct,the National Labor Relations Bqard hereby orders thatrespondents,Herbert Robinson and Otto A. Golluber,and theiragents, shall:,1.Cease and desist from in any manner interfering with, restrain-ing or coercing their employees in the exercise of their rights to self-organization,to form,,join or assist labor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection,as guaranteed in Section 7of the Act;2'.Cease and desist from in any manner discouraging membershipinWholesale Dry Goods Employees Union, Federal Local 19932, orany other labor organization of their employees,by discrimination inregard to hire or tenure of employment or any term or condition ofemployment, or by threats of such discrimination.3.Take the following affirmative action, which the Board findswilleffectuate the policies of the Act :(a)Offer to Eugene Shatz, Samuel Ezrol,MalcolmSchiff man, andHarry Respler, immediate and full reinstatement to their former posi-tions or to positions corresponding to those formerly held,in respond-ents' place of business either in New York City or in Clifton, NewJersey, with all rights and privileges previously enjoyed, and withpay at not less than the rate paid at the time of their discharge;(b)Pay to each of said discharged employees a sum of moneyequal to that which each of them would normally have earned aswages from November 7, 1935, to the date of such offer of reinstate-ment, less whatever sums, if any,each of said employees may haveearned as a result of employment during such period ;(c)Post notices in conspicuous places in all departments of re-spondents'places of business in NewYork Cityand Clifton, NewJersey, stating(1) that respondents will cease and desist as aforesaid;and (2)that such notices will remain posted for a period of at leastthirty(30) consecutive days from the date of posting.